Citation Nr: 0940361	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  09-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, denied service connection 
for tinnitus and hearing loss.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the additional delay is regrettable, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran asserts that service connection is warranted for 
his tinnitus and hearing loss.  During the July 2009 hearing, 
the Veteran stated that he received private treatment 
regarding his hearing from Dr. Waring in Fremont, Nebraska.  
Private records pertaining to treatment of tinnitus and 
hearing loss from Dr. Waring have not been associated with 
the claims file.  As these records would be of assistance in 
determining whether any tinnitus or hearing loss was incurred 
in service, they are relevant and should be obtained.  VA 
will make reasonable efforts to obtain relevant records from 
private medical care providers, if the records are adequately 
identified and if the claimant authorizes the release of such 
records.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2009); 
38 C.F.R. § 3.159(c)(1) (2009).  

In addition, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

According to an October 2008 VA examination, the VA 
audiologist acknowledged that the Veteran's hearing loss and 
tinnitus are consistent with a history of noise exposure, but 
subsequently concluded that the Veteran's hearing loss and 
tinnitus were "less likely than not" related to service and 
that the Veteran's tinnitus was more likely than not due to 
the existing hearing loss and/or noise exposure subsequent to 
service.  The VA audiologist also noted that the Veteran had 
normal hearing at the time of separation and that an 
audiogram subsequent to noise exposure would verify that 
hearing had recovered without permanent loss.  

In March 2009, the Veteran submitted a medical statement by 
his private audiologist, Dr. Wolf, which attributed his 
hearing loss and tinnitus to service.  Under the 
circumstances, the Board is of the opinion that an addendum 
to the prior medical opinion is needed prior to a final 
adjudication of the Veteran's current claims for service 
connection. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his tinnitus and hearing loss from any 
private practitioner, specifically from 
Dr. Waring and Dr. Wolf, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

2.  The Veteran's entire claims folder 
should then be furnished to the VA 
audiologist who conducted the most recent 
VA audiometric examination in October 
2008.  Following a complete review of the 
Veteran's entire claims folder and, in 
particular, the report of Dr. Wolf dated 
in March 2009 and any newly received 
evidence, the evaluating audiologist 
should offer an opinion (with supporting 
rationale) as to whether the Veteran's 
current hearing loss and tinnitus as 
likely as not had their origin during his 
period of active military service.  

Should the audiologist who conducted the 
Veteran's most recent VA audiometric 
examination in October 2008 prove 
unavailable, the Veteran should be 
afforded an additional VA audiometric 
examination in order to more accurately 
determine the exact nature and etiology of 
his current hearing loss and tinnitus.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notification(s) 
must be associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should, as noted above, 
specifically comment as to whether the 
Veteran's current hearing loss and 
tinnitus as likely as not had their origin 
during his period of active military 
service.  In rendering that opinion, the 
examining audiologist should specifically 
take into account the aforementioned 
report of Dr. Wolf.

Finally, the evaluating or examining 
audiologist should provide a complete 
rationale for any opinion offered, to 
include a full explanation as to why 
he/she agrees or disagrees with the March 
2009 opinion of Dr. Wolf regarding the 
etiology of the Veteran's current hearing 
loss and tinnitus.  All such information 
and opinions, when obtained, should be 
made a part of the Veteran's claims 
folder.  

Should it become necessary to afford the 
Veteran an additional VA audiometric 
examination, the claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examining 
audiologist prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  After they have been 
given an opportunity to respond, the 
claims folder should be returned to this 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


